Case: 19-10864     Document: 00515912732         Page: 1     Date Filed: 06/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 19-10864                        June 24, 2021
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   John C. Creuzot,

                                                             Plaintiff—Appellee,

                                       versus

   Alvin Green,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:17-CV-404


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          John C. Creuzot filed an action against Alvin Green under the Anti-
   Cybersquatting Consumer Protection Act (ACPA), 15 U.S.C. § 8131.
   Creuzot alleged that, shortly after Creuzot announced his candidacy for
   Dallas County District Attorney, Green registered three Internet domain


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10864     Document: 00515912732          Page: 2   Date Filed: 06/24/2021




                                   No. 19-10864


   names featuring Creuzot’s name without Creuzot’s consent. Green asked
   for money in exchange for giving up the domain names.
         Creuzot sought and obtained a preliminary injunction to prevent
   Green from using the names. After Green’s ownership of the names lapsed
   in 2018, the district court dismissed the case as moot in July 2019
   (July Judgment). The district court ruled that Creuzot was entitled to costs
   and attorney’s fees as the prevailing party, with the amount of fees to be
   quantified later, after submission of evidence. When Creuzot submitted
   evidence as to the fees, Green did not respond but filed a timely notice of
   appeal from the July Judgment. About four months later, the court entered
   an order quantifying the fees and costs. On appeal, Green contends only that
   the award of attorney’s fees was unwarranted and that the fees were
   excessive.
         A judgment on the merits and an award of attorney’s fees are separate
   judgments and separately appealable. See Budinich v. Becton Dickinson & Co.,
   486 U.S. 196, 201-03 (1988). Where a notice of appeal refers only to the
   judgment, it does not bring the fee issue before the court, absent
   circumstances not present here. See NCNB Texas Nat. Bank v. Johnson, 11
   F.3d 1260, 1269 (5th Cir. 1994) (citing Quave v. Progress Marine, 912 F.2d
   798, 801 (5th Cir. 1990)). In NCNB, we reasoned that the “notice of appeal
   did not, and could not, designate an order that did not then exist.” NCNB,
   11 F.3d at 1269. Green’s notice of appeal mentioned only the July Judgment,
   not the fee award.
         In addition, “an order awarding attorney’s fees or costs is not
   reviewable on appeal until the award is reduced to a sum certain.” Southern
   Travel Club v. Carnival Air Lines, 986 F.2d 125, 131 (5th Cir. 1993). Thus,
   even if Green wished to challenge only the legal basis of the fee award, and
   not the amount, he cannot do so. See id. Accordingly, neither the basis nor




                                        2
Case: 19-10864     Document: 00515912732           Page: 3   Date Filed: 06/24/2021




                                    No. 19-10864


   the amount of the fee award is properly before us. Green’s appeal of the fee
   award must be dismissed for lack of jurisdiction.
          As to any appeal of the July Judgment, Green asserts only in passing
   and in a conclusional manner that he did not violate § 8131 and that Creuzot
   was not the prevailing party. He cites no authority in support of either
   proposition. Moreover, he repeatedly states that the “sole issue” on appeal
   is whether fees should have been awarded. Green has thus abandoned any
   appeal of the July Judgment. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th
   Cir. 1993). To the extent Green may purport to appeal the July Judgment,
   the judgment must be affirmed.
          The appeal is DISMISSED in part and AFFIRMED in part.




                                         3